DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the original application filed on 11/9/2017 and the Remarks filed on 2/15/2021.  Acknowledgement is made with regards to priority claimed to Provisional Application No. 62/419,780 filed on 11/9/2016.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1-4, 9-14, and 19-21 are rejected under 35 U.S.C. § 103 as being obvious over Xaypanya et al (US 20140279762 A1, hereinafter “Xaypanya”) in view of Skibiski et al. (US 20100082301 A1, hereinafter “Skibiski”).

Regarding claim 1, Xaypanya discloses [i]n a host device, a method for forecasting a behavior of a computer infrastructure, comprising: for each computer environment resource of the computer infrastructure having a related attribute ([0019]; "identifying discrete data elements (e.g., parameters, parametric values, by locking certain explanatory and non-dependent variables, and iteratively regressing the data, as well as with unassociated variables, etc.) but also the combination of elements to form a higher level data set to determine the proper categorization,", which discloses the method): 
deriving, by the host device, a set of clusters for the related attribute of each associated computer environment resource, and detecting, by the host device, a learned behavior boundary associated with each set of clusters for each associated computer environment resource ([0015]; "Frameworks of identifiable and unidentified data/signatures may comprise and be clustered from industry and/or real-time observations of the system,", suggesting the clusters; and [0060]; "One function that may be performed by the correlation engine 216 is to identify statistical anomalies or statistically anomalous events by analyzing various data or event inputs in the correlation engine 216, comparing the data or event inputs with previously-observed or learned events, determining whether the newly-received data or event inputs can be correlated within at least one statistical model to the previously-observed or learned events, and then marking the newly-received data or event as either "normal" or a statistically anomalous event,", suggesting the learned boundary behavior); 
combining, by the host device, the learned behavior boundaries associated with each set of clusters for each associated computer environment resource to generate a resulting attribute pattern associated with the computer infrastructure ([0013]; "In the above, ANNI can be utilized as a combinaturic engine to understand and derive the correlations and form a decision tree automatically after analyzing the structured and unstructured data components. ANNI will create its own rule sets from these data combinations,", suggesting the combining through a combinaturic engine)
identifying, by the host device, a forecasted behavior of the computer infrastructure based upon the application of the attribute pattern threshold to the resulting attribute pattern ([0014]; "the above-noted algorithm or a variant thereof can be utilized in connection with clustering to provide detection and prediction techniques,", suggesting the forecasted behavior in the form of a prediction). 
Xaypanya fails to explicitly disclose applying, by the host device, an attribute pattern threshold to the resulting attribute pattern. 
Skibiski discloses applying, by the host device, an attribute pattern threshold to the resulting attribute pattern ([0064]; "In some implementations, cluster detection also may be used to identify deviations from existing patterns. The existing patterns can include the steady or recurring flow of individuals or aggregate data. For example, a cluster may correspond to a pattern represented by an individual commuting every weekday morning from a train station to a downtown office. Jn another example, a cluster may correspond to aggregate data represented by the presence of significant automobile traffic between a first location (e.g., a marina) and a second location (e.g., a stadium) on a specified day every week. Once those patterns are recognized as clusters, deviations from those clusters can be identified", suggesting applying the pattern threshold to the resulting attribute pattern; and [0041]; "The significance analysis can be performed using Monte Carlo randomization or Bayesian techniques. The event clusters having a level of significance above a threshold value are stored (310), in a data repository 32,", suggesting the threshold). 
Xaypanya and Skibiski are analogous art because both are concerned with systems and methods for machine learning-based behavior analysis. Before the effective filing date of the claimed invention, it would have been obvious to one skilled in machine learning to combine the applying of an attribute pattern of Skibiski with the method of Xaypanya to yield the predictable result of applying, by the host device, an attribute pattern threshold to the resulting attribute pattern. The motivation for doing so would be to allow for applying thresholds in order to identify and cluster behavior (Skibiski; [0064]).

	Regarding claim 2, the rejection of claim 1 is incorporated and Xaypanya further discloses wherein deriving the set of clusters for the related attribute of each associated computer environment resource comprises deriving, by the host device, the set of clusters for the related attribute of each associated computer environment resource using Monte Carlo sampling ([0062]; “the types of models used for analyzing/comparing newly-received data does not necessarily have to be statistical. Specific, but non-limiting examples of the types of models that may be used for analysis of newly-received data include...Monte Carlo Simulators”).

Regarding claim 3, the rejection of claims 1 and 2 are incorporated but Xaypanya fails to explicitly disclose wherein deriving the set of clusters for the attribute using Monte Carlo sampling comprises: identifying, by the host device, a relative size of each cluster of the set of clusters; generating, by the host device, random samples for each cluster of the set of clusters, the random samples distributed within each cluster based upon the relative size of each cluster of the set of clusters.
Skibiski discloses wherein deriving the set of clusters for the attribute using Monte Carlo sampling comprises: identifying, by the host device, a relative size of each cluster of the set of clusters; ([0015]; "The method may also include refining a grid partition based on a size of one or more event clusters and/or annotating the event clusters with demographic information,").
generating, by the host device, random samples for each cluster of the set of clusters, the random samples distributed within each cluster based upon the relative size of each cluster of the set of clusters ([0048]; “To enhance confidence that the selected event cluster is anomalous, the scanning engine 30 applies a statistical significance test. That is to say, the scanning engine 30 applies a computational algorithm of repeated random sampling, such as the Monte-Carlo method, to determine the statistical significance of the selected event cluster”).


Regarding claim 4, the rejection of claims 1-3 are incorporated but Xaypanya fails to explicitly disclose wherein detecting the learned behavior boundary associated with each set of clusters for each associated computer environment resource comprises: identifying, by the host device, a set of time intervals associated with each set of clusters for each associated computer environment resource; and for overlapping clusters for each time interval of the set of time intervals, averaging, by the host device, the random samples for each cluster to generate a boundary value for each time interval; wherein the learned behavior boundary associated with each set of clusters for each associated computer environment resource comprises all boundary values across all time intervals of the set of time intervals.
Skibiski discloses wherein detecting the learned behavior boundary associated with each set of clusters for each associated computer environment resource comprises: identifying, by the host device, a set of time intervals associated with each set of clusters for each associated computer environment resource; and ([0010]; “the method may include partitioning the space-time grid based on a frequency of occurrence of the individualized data points over a specified time interval”)
for overlapping clusters for each time interval of the set of time intervals, averaging, by the host device, the random samples for each cluster to generate a boundary value for each time interval; ([0049]; “the replicas are populated with values obtained randomly from a Poisson or negative binomial distribution with a mean and variance from the null distribution (i.e., the historical dataset). A maximum score for each replica, F(S).sub.max=max {F(S)}, then is computed. The statistical significance of any region S then can be determined by calculating a ratio of the number of replicas having F(S).sub.max greater than the maximum likelihood ratio found in the original data”)
wherein the learned behavior boundary associated with each set of clusters for each associated computer environment resource comprises all boundary values across all time intervals of the set of time intervals ([0068]; “In some cases, all clusters can be displayed with no restrictions. Accordingly, the most likely cluster will be displayed for each cell of the grid such that the number of clusters is equivalent to the number of grid cells”)
The motivation to combine Xaypanya and Skibiski is the same as discussed above with respect to claim 1.

Regarding claim 9, the rejection of claim 1 is incorporated but Xaypanya fails to explicitly disclose generating, by the host device, a notification regarding the forecasted behavior of the computer infrastructure based upon the application of the attribute pattern threshold to the resulting attribute pattern.
Skibiski discloses generating, by the host device, a notification regarding the forecasted behavior of the computer infrastructure based upon the application of the attribute pattern threshold to the resulting attribute pattern ([0029]; “Fvent anomaly detection can he used to notify members of groups when anomalous activities are occurring”).
The motivation to combine Xaypanya and Skibiski is the same as discussed above with respect to claim 1.

Regarding claim 10, the rejection of claims 1 and 9 are incorporated and Xaypanya further discloses wherein generating the notification regarding the forecasted behavior of the computer infrastructure comprises providing, by the host device a graphical user interface (GUI) which visually identifies the forecasted behavior of the computer infrastructure ([0067]; “This essentially lets any user program in their own variables for the ANNI framework—providing a virtually limitless mechanism for training and leveraging ANNII. Embodiments of the present disclosure also provide an integration agent layer that allows a user to utilize Matlab to create or modify ANNII algorithms as well test the framework parameters. Embodiments of the present disclosure also enable a graphical representation of ANNII and the framework shown in FIG. 2”).

Regarding claim 11, it is a host device claim corresponding to the steps of claim 1, and is rejected using the same rationale as claim 1.

Regarding claim 12, the rejection of claim 11 is incorporated and Xaypanya further discloses wherein deriving the set of clusters for the related attribute of each associated computer environment resource, the host device is configured to derive the set of clusters for the related attribute of each associated computer environment resource using Monte Carlo sampling ([0062]; “

Regarding claim 13, the rejection of claims 11 and 12 are incorporated but Xaypanya fails to explicitly disclose wherein when deriving the set of clusters for the attribute using Monte Carlo sampling, the host device is configured to: identify a relative size of each cluster of the set of clusters; generate random samples for each cluster of the set of clusters, the random samples distributed within each cluster based upon the relative size of each cluster of the set of clusters.
Skibiski discloses wherein when deriving the set of clusters for the attribute using Monte Carlo sampling, the host device is configured to: identify a relative size of each cluster of the set of clusters; ([0015]; “The method may also include refining a grid partition based on a size of one or more event clusters and/or annotating the event clusters with demographic information. The threshold risk level can be user-defined and/or based on a size of the one or more event clusters”)
generate random samples for each cluster of the set of clusters, the random samples distributed within each cluster based upon the relative size of each cluster of the set of clusters ([0048]; “That is to say, the scanning engine 30 applies a computational algorithm of repeated random sampling, such as the Monte-Carlo method, to determine the statistical significance of the selected event cluster”).
The motivation to combine Xaypanya and Skibiski is the same as discussed above with respect to claim 1.

14, the rejection of claims 11-13 are incorporated but Xaypanya fails to explicitly disclose wherein when detecting the learned behavior boundary associated with each set of clusters for each associated computer environment resource, the host device is configured to: identify a set of time intervals associated with each set of clusters for each associated computer environment resource; and for overlapping clusters for each time intervals of the set of time intervals, average the random samples for each cluster to generate a boundary value for each time interval; wherein the learned behavior boundary associated with each set of clusters for each associated computer environment resource comprises all boundary values across all time intervals of the set of time intervals.
Skibiski discloses wherein when detecting the learned behavior boundary associated with each set of clusters for each associated computer environment resource, the host device is configured to: identify a set of time intervals associated with each set of clusters for each associated computer environment resource; and ([0010]; “the grid is a space-time grid. In certain circumstances, the method may include partitioning the space-time grid based on a frequency of occurrence of the individualized data points over a specified time interval”)
for overlapping clusters for each time intervals of the set of time intervals, average the random samples for each cluster to generate a boundary value for each time interval; ([0049]; “Instead, the replicas are populated with values obtained randomly from a Poisson or negative binomial distribution with a mean and variance from the null distribution (i.e., the historical dataset).”)
wherein the learned behavior boundary associated with each set of clusters for each associated computer environment resource comprises all boundary values across all time intervals of the set of time intervals ([0068])
The motivation to combine Xaypanya and Skibiski is the same as discussed above with respect to claim 1.

Regarding claim 19, the rejection of claim 11 is incorporated but Xaypanya fails to explicitly disclose wherein the host device is further configured to generate a notification regarding the forecasted behavior of the computer infrastructure based upon the application of the attribute pattern threshold to the resulting attribute pattern.
Skibiski discloses wherein the host device is further configured to generate a notification regarding the forecasted behavior of the computer infrastructure based upon the application of the attribute pattern threshold to the resulting attribute pattern ([0029]; “provide real-time identification of anomalous behavior as well as identification of the onset or offset of anomalous behavior. Event anomaly detection can be used to find the center of anomaly clusters. Event anomaly detection can be used to notify members of groups when anomalous activities are occurring”)
The motivation to combine Xaypanya and Skibiski is the same as discussed above with respect to claim 1.

Regarding claim 20, the rejection of claims 11 and 19 are incorporated and Xaypanya further discloses wherein when generating the notification regarding the forecasted behavior of the computer infrastructure the host device is configured to provide a graphical user interface (GUI) which visually identifies the forecasted behavior of the computer infrastructure ([0067]; “Embodiments of the present disclosure also enable a graphical representation of ANNII and the framework shown in FIG. 2”).

Regarding claim 21, it is a computer product claim corresponding to the steps of claim 1, and is rejected using the same rationale as claim 1.

Claims 5-8 and 15-18 are rejected under 35 U.S.C. § 103 as being obvious over Xaypanya in view of Skibiski and further in view of Bentolila et al. (US 20150143414 A1, hereinafter “Bentolila”).

Regarding claims 5 and 15, the rejection of claims 1 and 11 are incorporated but Xaypanya fails to explicitly disclose wherein combining the learned behavior boundaries associated with each set of clusters for each associated computer environment resource to generate the resulting attribute pattern associated with the computer infrastructure comprises: identifying, by the host device, a set of intervals for the learned behavior boundaries of the associated computer environment resources; and for each interval of the set of intervals, summing, by the host device, the overlapping learned behavior boundaries of each associated computer environment resource to generate corresponding threshold segments; wherein the resulting attribute pattern for the computer environment resources of the computer infrastructure comprises all threshold segments across all intervals of the set of intervals.
Bentolila discloses wherein combining the learned behavior boundaries associated with each set of clusters for each associated computer environment resource to generate the resulting attribute pattern associated with the computer infrastructure comprises: identifying, by the host device, a set of intervals for the learned behavior boundaries of the associated computer environment resources; ([0235]; “modeling and query mechanisms as in temporal modeling applies, except time interval plains are substituted for the appropriate control parameter intervals”)
and for each interval of the set of intervals, summing, by the host device, the overlapping learned behavior boundaries of each associated computer environment resource to generate corresponding threshold segments; ([0356]; “observed bias for the corresponding behavioral patterns” and [0445]; “It is a proportional measure of how similar to behavioral clusters are. That is, the more (dis) similar a user's behavior is to the advertising category prototype, the more (fewer) dimensions will overlap, hence the higher (lower) the AdGroupCIassifRatio”)
wherein the resulting attribute pattern for the computer environment resources of the computer infrastructure comprises all threshold segments across all intervals of the set of intervals ([0065]; “A novel clustering method combines the SSM transition models (using transition matrix parameterization techniques) and non-Gaussian parameter distributions (by defining unique histogram distribution distance measures) to determine user separability through a dimension voting architecture. Each dimension votes two clusters as separate if the mean separation distance between most of the points is greater than their separation variance. Surpassing a certain threshold number of dimensional separation votes determines if the clusters are separate. The percentage of the dimensions that are voted as not separable between two clusters, approximates their amount of overlap,”; and [0066]; “The CE generalizes viewer's profiles in each group into a representative aggregation for the respective Adtargeting categories. Adcategory profiles evolve by aggregating all dimensions most strongly in common for the group and most unique across target groups”).
Xaypanya, Skibiski, and Bentolila are analogous art because all are concerned with systems and methods for machine learning-based behavior analysis. Before the effective filing date of the claimed invention, it would have been obvious to one skilled in machine learning to combine the support for identifying, summing and combining interval overlaps of Bentolila with the method of Xaypanya and Skibiski to yield the predictable result of identifying, by the host device, a set of intervals for the learned behavior boundaries of the associated computer environment resources; and for each interval of the set of intervals, summing, by the host device, the overlapping learned behavior boundaries of each associated computer environment resource to generate corresponding threshold segments; wherein the resulting attribute pattern for the computer environment resources of the computer infrastructure comprises all threshold segments across all intervals of the set of intervals. The motivation for doing so would be to better analyze overlap between related dimensions as well as traits across all dimensions, resources and groups (Bentolila; [0066]).

6 and 16, the rejection of claims 1 and 11 are incorporated but Xaypanya fails to explicitly disclose applying the attribute pattern threshold to the resulting attribute pattern comprises comparing, by the host device, the attribute pattern threshold to the resulting attribute pattern; and identifying the forecasted behavior of the computer infrastructure based upon the application of the attribute pattern threshold to the resulting attribute pattern comprises: when a portion of the resulting attribute pattern falls below the attribute pattern threshold, identifying, by the host device, positive behavior associated with the computer infrastructure for an associated timeframe; and when a portion of the resulting attribute pattern falls above the attribute pattern threshold, identifying, by the host device, negative behavior associated with the computer infrastructure for an associated timeframe.
Bentolila discloses applying the attribute pattern threshold to the resulting attribute pattern comprises comparing, by the host device, the attribute pattern threshold to the resulting attribute pattern; and ([0064]; “The TV user's program selection process, when observed through this time and transition sensitive model, detects complex usage patterns that tend to be unique to individuals, and more broadly to interesting classes of individuals. Behavioral sequences greater than one transition, such as channel surfing, and a multiplicity of heuristic distributions, such as session watch times, and psychometric parameters, such as genre curiosity, are used outside of the SSM as dimensions in a pseudo-Euclidean classification space”)
identifying the forecasted behavior of the computer infrastructure based upon the application of the attribute pattern threshold to the resulting attribute pattern comprises: when a portion of the resulting attribute pattern falls below the attribute pattern threshold, identifying, by the host device, positive behavior associated with the computer infrastructure for an associated timeframe; and ([0306]; “Two learning rates govern the training process, a negative (,eta..sub.n) and positive (,eta..sub.p) event rate. A positive event is when the user selects the program, and a negative event is when a program was available in a previously liked context, but another program was chosen. In practice, there is more causal information in positive examples, than negative ones. Hence, the .eta..sub.p is normally much higher than ,eta..sub.n. The momentum term ,rho..sub.p (.rho..sub.n) increases (decreases) training rewards when the preference voting output indicates an increasing (decreasing) preference trend between positive (negative) events, and lowers ,eta..sub.n (.eta..sub.p) to reflect a positive (negative) learning bias. The .delta, learning rate term reinforces program visitation frequency. The reinforcement is positive for each positive event, and negative otherwise”)
when a portion of the resulting attribute pattern falls above the attribute pattern threshold, identifying, by the host device, negative behavior associated with the computer infrastructure for an associated timeframe ([0306]).
Xaypanya, Skibiski, and Bentolila are analogous art because all are concerned with systems and methods for machine learning-based behavior analysis. Before the effective filing date of the claimed invention, it would have been obvious to one skilled in machine learning to combine the support for comparing thresholds to patterns and detecting positive and negative behavior of Bentolila with the method of Xaypanya and Skibiski to yield the predictable result of applying the attribute pattern threshold to the 

Regarding claims 7 and 17, the rejection of claims 1, 6, 11, and 16 are incorporated but Xaypanya fails to explicitly disclose wherein identifying negative behavior associated with the computer infrastructure for the associated timeframe further comprises identifying, by the host device, at least one computer environment resource associated with the negative behavior.
Skibiski discloses wherein identifying negative behavior associated with the computer infrastructure for the associated timeframe further comprises identifying, by the host device, at least one computer environment resource associated with the negative behavior ([0034]; “the data may include user information, such as a user ID or an account ID associated with a particular device. In some implementations, the data received by the application server 10 can be sent by a passive location based service such as an automated teller machine (ATM), which gives the time and/or location of a unique user. This also can include RFID enabled devices such as RFID tags used for toll collection services, proximity cards, product and inventory tracking, and animal tracking and identification. Moreover, the data can include information that relates to the user device from which it is being sent”)
The motivation to combine Xaypanya and Skibiski is the same as discussed above with respect to claim 1.

Regarding claim 8 and 18, the rejection of claims 1, 6, 11, and 16 are incorporated and Xaypanya further discloses wherein identifying negative behavior associated with the computer infrastructure for the associated timeframe further comprises generating, by the host device, a recommendation to resolve the negative behavior associated with the computer infrastructure for the associated timeframe ([0050]; “ANNI 120 may comprise a learning framework in which data mining operations are performed to determine conditions and analyze all possible outcomes from those conditions. The learning system and method, as disclosed herein, provides the ability to mine data from virtually any source, develop a decision tree based on predicted, most probable, least probable, etc. outcomes and then utilize the decision tree for analyzing decision options to the problem”).



Response to Arguments

Applicant’s arguments, filed on 2/15/2021, with respect to the 35 USC § 103 rejection of claims 1-21 have been considered but are not persuasive.  

Beginning on page 11, ¶1 of the remarks, filed on 2/15/2021, Applicant argues that Xaypanya is “silent regarding utilization of the decision tree to combine clusters, as equated with Applicant’s claimed “learned behavior boundaries’”.  Further, Applicant argues that Xaypanya does not teach or suggest, “in a host device, a method comprising . . . combining, by the host device, the learned behavior boundaries associated with each set of clusters for each associated computer environment resource to generate a resulting attribute pattern associated with the computer infrastructure”, as claimed.  Examiner respectfully disagrees. 
Xaypanya teaches this limitation in at least paragraph [0013]- "In the above, ANNI can be utilized as a combinaturic engine to understand and derive the correlations and form a decision tree automatically after analyzing the structured and unstructured data components. ANNI will create its own rule sets from these data combinations", which suggests, under a broadest reasonable interpretation of the claim language, the combining the learned behavior boundaries associated with each set of clusters (which are the anomalous or non-anomalous correlations between the structured and unstructured data components) by using a combinaturic engine that understands and derives these correlations, resulting in an attribute pattern or rule set associated with the computer infrastructure.  It is not the decision tree that is used to combine the clusters, resulting in a decision tree that has rule sets or “attribute patterns” as claimed.   The learned behavior boundaries are the correlations themselves that define whether the structured or unstructured data are anomalous.  

On page 12, ¶2 of the remarks, Applicant asserts that the office action “appears to be taking official notice” regarding the teaching of the limitation “combining, by the host device, the learned behavior boundaries associated with each set of clusters for each associated computer environment resource to generate a resulting attribute pattern associated with the computer infrastructure”. Examiner respectfully disagrees.  As discussed above, paragraph [0013] of Xaypanya discloses the limitation as the combinaturic engine combines the learned behavior boundaries (analyzed correlations of anomalous or non-anomalous data) associated with the set of clusters to generate a resulting attribute pattern or rule set.  No official notice was required to make this determination.  

On page 13, ¶2 of the remarks, Applicant argues that Skibiski “does not cure the deficiencies of Xaypanya”.  As discussed above, Xaypanya discloses the limitation “combining, by the host device, the learned behavior boundaries associated with each set of clusters for each associated computer environment resource to generate a resulting attribute pattern associated with the computer infrastructure”, in paragraph [0013], not Skibiski.



Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brent Hoover whose telephone number is (303)297-4403.  The examiner can normally be reached on Monday - Friday 9-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/BRENT JOHNSTON HOOVER/Examiner, Art Unit 2125                                                                                                                                                                                                        

/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125